El Juez Presidente Señor del Toro,
emitió la opinión del tribunal.'
El 3 de octubre de 1924, en esta Ciudad de San Juan, P. R., la Caguas Sugar Co., Inc., y la Irving Bank Columbia Trust Co., otorgaron un contrato por virtud del cual la se-i gunda corporación prestó a la primera doscientos cincuenta mil dólares “para la refacción de las cañas de los colonos de dicha Caguas Sugar Co., Inc., y los gastos inherentes'a» la industria de elaboración de azúcar en su factoría ‘Central Defensa’ .... durante la próxima zafra de 1924-25.”
• En el contrato se consigna que la Caguas Sugar 'Co.Inc., es dueña de un derecho de arrendamiento por noventa-años constituido a favor de la Central Defensa Iñc. sobre una finca de catorce cuerdas situada en Caguas sobre la cual están enclavados los edificios, maquinarias y construcciones que constituyen la factoría para elaborar azúcar denominada Central Defensa. Y se consigna además que la Caguas Sugar Co., Inc., como parte de su' negocio de elaborar azú-car ha celebrado un gran número de contratos de refacción y molienda de cañas con agricultores propietarios por vir-tud de los cuales se comprometió a adelantar sumas de "dinero a dichos propietarios para el cultivo de sus tierras ga-rantizadas con los frutos a producir.
*887Se especifica en el contrato la manera de entregar el dinero prestado y se fija como'garantía de sn pago un “gravamen primero y preferente .... sobre todos los azúcares pertenecientes a dicha deudora, o que puedan pertenecerle, por concepto de beneficio industrial en la molienda de cañas de sus colonos.” Como garantía colateral la deudora traspasó a la acreedora “todas y cuantas acciones y dere-chos le correspondan o pudieren corresponderle en los con-tratos de refacción agrícola y molienda de cañas celebrados con sus colonos, y cede y transfiere asimismo .... el mon-tante de todos los anticipos hechos .... a favor de sus re-feridos colonos.”
La cláusula sexta del contrato dice textualmente: -
“Sexta. — Estipulan las partes, que este préstamo, o cualquier parte del mismo que en cualquier momento resulte entregada a la Caguas Sugar Co., Inc., en consideración a los fines y propósitos a que se destina, y con completa abstracción de la inversión real- que a dicho préstamo dé la Caguas Sugar Co., Inc., se conceptuará como un préstamo refaccionario agrícola, y gozará, desde la fecha de su entrega de todas las preferencias y privilegios que a los créditos re-faccionarios agrícolas atribuyen y conceden nuestras leyes y espe-cialmente la de diez de marzo de 1910 sobre contratos de refacción agrícola, siembra y molienda de cañas, con sus enmiendas posterio-res.”
El contrato se presentó para su anotación en el Registro de la Propiedad de Caguas y el registrador se negó, a ello* por no tratarse, a su juicio, de “un contrato de préstamo refaccionario agrícola de los definidos en la sección 1a de la Ley No. 37 de 10 de marzo de 1910.”
No conforme la acreedora interpuso el presente recurso gubernativo. Tanto la recurrente como el registrador han expuesto extensamente por escrito sus puntos de vista, pero no citan jurisprudencia alguna. La resolución a que lle-guemos dependerá del alcance que demos a la ley que am-bas partes están conformes en que es reguladora de este caso, a saber: la No. 37 de 1910, p. 122, Comp. sec. 52.
*888Dicha ley se titula sobre contratos de refacción agrícola y molienda de cañas y para otros fines.
Entiéndese por contrato de refacción agrícola, según la sección primera de la ley, “aquel mediante el cual una de las partes entrega y la otra recibe, con carácter devolutivo, determinadas cantidades en dinero efectivo o en especies, bien de una sola vez o en sucesivas ocasiones, para atender a la administración, sostenimiento, cultivo o mejoramiento de fincas rústicas, quedando afectos y gravados los frutos, de las mismas fincas al pago de las cantidades recibidas, con los intereses acordados.
“En el objeto del contrato podrá comprenderse la im-plantación y restauración de edificios y maquinarias, para usos agrícolas e industriales en relación con los cultivos, dentro del perímetro de la finca.
“Las partes, además podrán consignar en el contrato los pactos lícitos que estimen convenientes.” Las itálicas son nuestras. (Comp. see. 52.)
Según la sección segunda “el pago de las cantidades rer cibidas por el terrateniente será estipulado en dinero efec-tivo, o en la especie de frutos rendidos por la finca refaccio-nada, dentro del plazo señalado por los contratantes.” Las itálicas, nuestras.
Y se conocerá por contratos de molienda de cañas, se-gún la sección quinta del estatuto “los verificados entre las factorías e ingenios de azúcar y los llamados ‘colonos,’ pro-pietarios, poseedores, arrendatarios o subarrendatarios de fincas destinadas en todo o en parte al cultivo de cañas, para la venta o molienda de cañas y elaboración o venta de-azúcar. ’ ’
Se establece además en la ley cómo ban de otorgarse y registrarse dichos contratos y sus modificaciones y trasmi-siones y se fija la preferencia de que gozan los créditos a que se refieren.
Eepetidas veces llama el legislador al deudor, terrate-niente, y no hay duda alguna, leyendo la ley desde el prin- ' *889•cipio hasta el fin, qne estuvo fijo en sn mente el préstamo hecho a nna persona dedicada al cultivo de la tierra.
¿Es la deudora en este caso tal persona?
Es evidente que la negociación verificada guarda relación con el cultivo de la tierra y que finalmente el dinero pres-tado usado en la compra y sostenimiento de maquinarias, •en la construcción y conservación de edificios, en el pago de •empleados y trabajadores, en transporte, etc., lo sería para ■convertir la caña en azúcar y la caña es un producto de la tierra. Y es claro que habiendo sido la intención del legis-lador la de estimular la producción agrícola rodeando al dinero, cobarde de suyo, de la más completa garantía, a fin de que pudiera ser prestado, el contrato de que se trata cumple tal propósito. Pero aún siendo así y no obstante el criterio liberal que debe aplicarse a casos de esta naturaleza en que ambas partes de común acuerdo solicitan la inscrip-ción y la inscripción no prejuzgaría el derecho de terceros que en caso de conflicto tendría que ser resuelto por los tribunales, nos vemos obligados a sostener la nota recurrida.
No es un caso para el registrador, ni para esta corte, sino para la Legislatura. Dentro de los términos de la ley en vigor no cabe comprender los frutos industriales. Sería necesario adicionar la ley para que abarcara un contrato como el celebrado por la Irving Bank Columbia Trust Co., y eso sólo puede hacerlo la Legislatura.
La Cagua*s Sugar Co., Inc., no se dedica a la agricultura. No siembra cañas; las muele y con su jugo fabrica azúcar. Los contratos celebrados por la Caguas Sugar Co. Inc., sí ■que son contratos de refacción agrícola y dichos contratos fueron traspasados al acreedor. Sobre la inscripción de dichos contratos .en el registro no versa este recurso. Para .asegurar la parte que como fruto industrial corresponda al ■deudor, quizá pueda encontrar el acreedor algún otro me-dio en la ley, pero en manera alguna ese medio, mientras ■eh estatuto especial sobre la materia subsista en la forma ■en que está actualmente redactado, podrá ser el de calificar *890el contrato como de préstamo agrícola, y obtener sil inscrip-ción en el registro.

Debe confirmarse la nota recurrida.